            Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 1 of 19


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                                          :
KENNEDY LEWIS PARTNERS MASTER FUND LP                     :   Civil Action No.: __________
AND KENNEDY LEWIS PARTNERS MASTER                         :
FUND II LP,                                               :
                                                          :
                                    Plaintiffs,           :   COMPLAINT
                v.                                        :
                                                          :
                                                          :   JURY TRIAL DEMANDED
ABRY PARTNERS, LLC, APEX CREDIT                           :
PARTNERS, LLC, CIFC ASSET MANAGEMENT                      :
LLC, ELLINGTON MANAGEMENT GROUP, L.L.C.,                  :
TRIMARAN ADVISORS MANAGEMENT, L.L.C.,                     :
AND WILMINGTON SAVINGS FUND SOCIETY,                      :
FSB,                                                      :
                                                          :
                                   Defendants.            :
                                                          :


       Kennedy Lewis Partners Master Fund LP and Kennedy Lewis Partners Master Fund II

LP (collectively, the “Plaintiffs” or “Kennedy Lewis”), by and through their undersigned

counsel, for their complaint against Abry Partners, LLC (“Abry”), Apex Credit Partners, LLC

(“Apex”), CIFC Asset Management LLC, for and on behalf of funds and accounts managed

and/or advised by it (“CIFC”), Ellington Management Group, L.L.C., on behalf of certain funds

and accounts (“Ellington”), Trimaran Advisors Management, L.L.C., as investment manager

(“Trimaran”, and collectively with Abry, Apex, CIFC, and Ellington, the “Lender Defendants”),

and Wilmington Savings Fund Society, FSB, as Administrative Agent and Collateral Agent

under the Credit Agreement and Security Agreement (defined below) (“Agent”, and collectively

with the Lenders Defendants, the “Defendants”) allege as follows:

                                     INTRODUCTION

       1.       This action arises out of secured loans provided by a group of lenders (the

“Syndicate Lenders”) to Town Sports International, LLC (the “Borrower”) pursuant to various
            Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 2 of 19


loan and security agreements. The Borrower, through its subsidiaries, owned and operated

health and fitness clubs located primarily in the Northeast and Mid-Atlantic regions of the United

States. The Plaintiffs and the Lender Defendants are among the Syndicate Lenders.

       2.       As a result of the COVID-19 pandemic, all of the Borrower’s health and fitness

clubs were forced to close in March 2020, immediately halting the Borrower’s business and

leaving the Borrower without a source of revenue to fund its operations and repay the money

borrowed from the Syndicate Lenders. Eventually, on September 14, 2020, the Borrower and

many of its subsidiaries and affiliates filed for bankruptcy under Chapter 11 of the United States

Bankruptcy Code. The multiple entities that filed Chapter 11, each of whom owed obligations

and pledged collateral to the Syndicate Lenders, are collectively referred to herein as the

“Debtors.”

       3.       At the onset of the pandemic in March 2020, each of the Lender Defendants

organized into a group that they self-identified as the “Ad Hoc Term Lender Group.” This Ad

Hoc Term Lender Group (referred to herein as the Lender Defendants) hired attorneys and

financial advisors, engaged in pre-bankruptcy workout negotiations with the Borrower, and

actively participated in the Debtors’ bankruptcy case.

       4.       The Credit Agreement and the Security Agreement (collectively, the

“Agreements”) set forth the agreements, rights and duties among the various parties thereto.

Among those agreements, rights and duties are matters relating to the relationship between the

Borrower (including its affiliates) and the Syndicate Lenders. Of particular relevance to this

action, the Agreements also establish the relative agreements, rights and duties between and

among the Syndicate Lenders and between the Agent and the Syndicate Lenders. To that end,

the Agreements provide certain limited rights to the “Required Lenders” and “Required Secured

Creditors” (defined to be any combination of the lenders constituting a majority in dollar amount


                                                2
            Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 3 of 19


of the outstanding loans provided to the Borrower) to take certain actions, or direct the Agent to

take certain actions, that will be binding on all Syndicate Lenders. In other words, a group of

Syndicate Lenders holding more than 50% of the loans had certain limited rights to take or direct

actions under the Agreements.

       5.       The Lender Defendants held more than 50% of the loan amounts, and thus

constituted the “Required Lenders” and the “Required Secured Creditors” under the Agreements.

Using that status, and in violation of the Agreements, the Lender Defendants took unauthorized

actions in the Debtors’ bankruptcy case that severely damaged the rights and interests of the

Syndicate Lenders, including Plaintiffs. At the same time, the Agent also materially breached

the Agreements by facilitating, permitting, and/or failing to intervene and prevent the Lender

Defendants’ unauthorized and harmful actions. The Agent’s acts and omissions were the result

of the Agent’s gross negligence and violated the Agreements.

       6.       These breaches are the foundation of this lawsuit. The Lender Defendants, acting

as the self-described Ad Hoc Term Lender Group, breached the Agreements by taking actions in

the Debtors’ bankruptcy case that ultimately resulted in the release of the secured loans and

collateral rights in exchange for essentially nothing. Specifically, the Lender Defendants joined

up with a third party, Tacit Capital LLC (“Tacit”), to establish a new entity (“NewCo”) for the

purpose of purchasing the Debtors’ assets and operations from the bankruptcy estate.           As

structured by the Lender Defendants and Tacit, NewCo would be owned in part by the Syndicate

Lenders and in part by Tacit. The Lender Defendants believed that they had an agreement

whereby (i) NewCo would issue new debt instruments in favor of the Syndicate Lenders and (ii)

Tacit would contribute $47.5 million into NewCo to make it a viable, go-forward entity.

       7.       In return, the Lender Defendants agreed to contribute to NewCo $80 million of

the Syndicate Lenders’ approximately $167 million loan, so that NewCo could “credit bid” that


                                                3
            Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 4 of 19


amount as part of its purchase price for the Debtors’ assets and operations. The Debtors’ assets

and operations would be sold to Newco free and clear of the Syndicate Lenders’ liens, and thus

the only recovery to the Syndicate Lenders on the credit bid portion of their loans would be the

value that was to be derived through NewCo. Furthermore, since all of the assets and operations

of the Debtors that secured the Syndicate Lenders’ loans would be transferred to NewCo, the

remaining portion of the Syndicate Lenders’ loans that was not part of the credit bid would be

rendered essentially worthless.

       8.       The Agreements did not authorize the Lender Defendants to contribute the $80

million in loans to NewCo. Moreover, in agreeing to the transaction, the Lender Defendants

failed to secure binding and enforceable commitments from Tacit and NewCo to provide the

Syndicate Lenders with the promised consideration in exchange for the loans. Specifically, the

Lender Defendants did not secure an enforceable agreement (i) with NewCo to provide the debt

instruments to the Syndicate Lenders or (ii) with Tacit to contribute $47.5 million in capital into

NewCo. In addition, the Lender Defendants did not ensure that the sale of the Debtors’ assets

(i.e., the Syndicate Lenders’ collateral) to NewCo was contingent upon the Syndicate Lenders

receiving the consideration that the Lender Defendants believed was promised to them. In short,

the Lender Defendants gave away the Syndicate Lenders’ loans and collateral without receiving

a binding commitment to receive any value in return.

       9.       This all took place in the Borrower’s bankruptcy case in full view of the Agent,

who took no action to stop the Lender Defendants and protect the Syndicate Lenders from the

Lender Defendants’ violations of the Agreements. Simply put, the Agent sat and did nothing. As

a result of the Defendants’ conduct, the recovery value to the Syndicate Lenders, including the

Plaintiffs, on the secured loans to the Borrower has been destroyed.

       10.      When the Lender Defendants finally realized that Tacit’s promises would not be


                                                4
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 5 of 19


met, the Lender Defendants sought emergency relief from the bankruptcy court to stop the sale

transaction. To this end, the Lender Defendants filed a remarkable motion in the bankruptcy

court (the “Emergency Sale Motion”) that set forth in extensive detail the ways in which the

Lender Defendants breached the Agreements.          In the Emergency Sale Motion, the Lender

Defendants admit that they are not authorized under the Agreements to credit bid the loans, that

they failed to secure enforceable agreements with Tacit (instead, having nothing more than an

informal email exchange with bracketed numbers), and that their conduct had resulted in an

exchange of the Lender Syndicate’s valuable secured loans for, in their own words, “zero

recovery.” The Emergency Sale Motion is, in essence, a confession by the Lender Defendants to

the contractual breaches that Plaintiffs seek to remedy by this lawsuit. The bankruptcy court

summarily rejected the Lender Defendants’ effort to stop (i) the credit bid of the Syndicate

Lenders’ loans to the Debtors and (ii) the sale of the Debtors’ assets to NewCo.

       11.     As a result of the Defendants’ breaches, NewCo purchased the Debtors’ assets

and operations―the Syndicate Lenders’ collateral―free and clear of the Syndicate Lenders’

liens. Due to the Lender Defendants’ actions, the Syndicate Lenders’ loan repayment rights were

relinquished. In exchange, the only consideration received by the Syndicate Lenders was the

right to obtain 20% of the equity in NewCo, with Tacit and its partners owning the remaining

80%. NewCo did not receive the $47.5 million in cash that the Lender Defendants believed

Tacit would contribute, instead receiving only $5 million, thus leaving NewCo’s value and

viability so impaired that it would be, in the words of the Lender Defendants, “destined for a

quick return to the bankruptcy court.” NewCo also did not issue the new debt instruments in

favor of the Syndicate Lenders.

       12.     The bottom line is that the Defendants’ conduct rendered Plaintiffs’ secured loans

essentially worthless and, as Lender Defendants themselves stated, resulted in “an exchange of


                                                5
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 6 of 19


their entire prepetition loan in exchange for zero recovery.” This action seeks to hold the

Defendants accountable for their contractual breaches and the resulting damages to Plaintiffs.

                                             PARTIES

PLAINTIFFS

       13.     Plaintiff Kennedy Lewis Partners Master Fund LP is a Cayman Islands limited

partnership with its principal place of business in New York, NY.

       14.     Plaintiff Kennedy Lewis Partners Master Fund II LP is a Cayman Islands limited

partnership with its principal place of business in New York, NY.

DEFENDANTS

       15.     Defendant Abry Partners is a Delaware limited liability company with its

principal place of business in Boston, MA.

       16.     Defendant Apex Credit Partners, LLC, is a Delaware limited liability company

with its principal place of business in New York, NY.

       17.     Defendant CIFC Asset Management LLC, for and on behalf of funds managed

and/or advised by it, is a Delaware limited liability company with its principal place of business

in New York, NY.

       18.     Defendant Ellington Management Group, L.L.C., on behalf of certain funds and

accounts, is a Delaware limited liability company with its principal place of business in Old

Greenwich, CT.

       19.     Defendant Trimaran Advisors Management, L.L.C., is a Delaware limited liability

company with its principal place of business in New York, NY.

       20.     Defendant Wilmington Savings Fund Society, FSB, is a federal savings bank with

its principal place of business in Wilmington, Delaware.

                               JURISDICATION AND VENUE


                                                6
            Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 7 of 19


          21.   This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1334. This action is related to the Debtors’ Chapter 11 proceeding pursuant to 28 U.S.C. § 1334

(b).

          22.   Section 13.08 of the Credit Agreement provides that “ANY LEGAL ACTION OR

PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT

DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK

OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN

EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF

MANHATTAN….”

          23.   This Court has personal jurisdiction over each of the Defendants because each

consented to jurisdiction pursuant to Section 13.08 of the Credit Agreement, and because, on

information and belief, Defendants are residents of New York and/or conduct business within the

State of New York and have regularly and systematically transacted and/or solicited business in

this State, either directly or through intermediaries, have derived substantial revenue for services

rendered in New York, and/or have purposely availed themselves of the benefits of the State of

New York.

          24.   Venue in this district is proper pursuant to Section 13.08 of the Credit Agreement

and 28 U.S.C. § 1391.

I.        Relevant Facts

          25.   As of December 31, 2019, the Borrower, along with its parents, subsidiaries and

affiliates, operated 186 fitness clubs under various brand names, collectively serving

approximately 605,000 members. The Borrower’s clubs and brands included New York Sports

Clubs, Boston Sports Clubs, Washington Sports Clubs and Philadelphia Sports Clubs, among

others.


                                                 7
            Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 8 of 19


          26.    The Borrower, the Syndicate Lenders, and the Agent, among others, are parties to

that certain credit agreement dated as of November 15, 2013 (as amended, restated,

supplemented, or otherwise modified, the “Credit Agreement”), which is attached hereto as

Exhibit 1. The Credit Agreement provided the Borrower with a $340 million senior secured

credit facility, a portion of which matured on August 14, 2020 and another portion of which

matured on November 15, 2020.

          27.    The Borrower and the Agent, among others, are also parties to that certain

security agreement dated November 15, 2013 (as amended, restated, supplemented, or otherwise

modified, the “Security Agreement”), which is attached hereto as Exhibit 2. Pursuant to the

Security Agreement, and other related documents (collectively, the “Security Documents”), the

borrowings under the Credit Agreement are guaranteed and secured by, among other things, the

assets and operations of the Debtors.

          28.    Pursuant to the Credit Agreement, the Lender Defendants, who constitute the

Required Lenders, can take certain limited actions and direct the Agent to take certain limited

actions that bind all of the Syndicate Lenders. Specifically, Section 12.10(a) of the Credit

Agreement provides (emphasis added):

          Each Lender hereby agrees … except as otherwise set forth herein, any action taken by
          the Required Lenders … or the Collateral Agent (at the direction of the Required Lenders
          …) in accordance with the provisions of this Agreement or the Security Documents,
          and the exercise by the Required Lenders … or the Collateral Agent (at the direction of
          the Required Lenders …) of the powers set forth herein or therein, together with such
          other powers as are reasonably incidental thereto, shall be authorized and binding
          upon all of the Lenders.

          29.    The Security Agreement in Section 7.1 further provides that only the Agent,

acting in its capacity as the collateral agent, can enforce the Security Agreement and realize upon

the security granted by the Security Agreement, including pursuant to a credit bid (emphasis

added):


                                                 8
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 9 of 19


       By accepting the benefits of this Agreement and each other Security Document, the
       Secured Creditors [i.e., Syndicate Lenders] expressly acknowledge and agree that this
       Agreement and each other Security Document may be enforced only by the action of the
       Collateral Agent acting upon the instructions of the Required Secured Creditors
       [i.e., Required Lenders] and that no other Secured Creditor [i.e., Syndicate Lender] shall
       have the right individually to seek to enforce or to enforce this Agreement or to realize
       upon the security to be granted hereby …

       30.    Finally, Section 13.12(a) does not permit the Required Lenders or the Agent to

“release all or substantially all of the Collateral (except as expressly provided in the Credit

Documents) under all the Security Documents” without the consent of all of the Syndicate

Lenders. Defendants breached each of these Sections of the Agreements.

       31.    In March 2020, the COVD-19 pandemic caused the closure of all of the

Borrower’s clubs. At that time, the Lender Defendants agreed among themselves to act as a so

called “ad hoc group” in order to constitute the “Required Lenders” under the Credit Agreement

and thus guarantee to themselves a significant level of control over any future workout

negotiations and/or resolution relating to the Borrower and the loans. Acting as this ad hoc

group, the Lender Defendants retained outside counsel and a financial advisory firm. Plaintiffs,

as the single largest holder of secured debt to the Borrower with over 45% of the outstanding

loans, also engaged with the Borrower to explore workout options.

       32.    The parties’ efforts were not successful, and the Borrower filed for bankruptcy in

the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Case

No. 20-12168 before Chief Judge Christopher S. Sontchi. In the bankruptcy proceedings, the

Lender Defendants and Plaintiffs each continued to engage with the Borrower, both offering to

provide or arrange debtor-in-possession (“DIP”) financing to the Borrower.          Despite the

Borrower’s preference for Plaintiffs’ proposed financing, the Borrower stated that it had no

option other than to accept the Lender Defendants’ proposal because of their status as Required

Lenders under the Credit Agreement. In their filings and otherwise, the Lender Defendants made


                                               9
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 10 of 19


clear to the Bankruptcy Court, the Debtors and Plaintiffs that Plaintiffs were powerless under the

Agreements, and that only the Lender Defendants (as the Required Lenders) could act, or give

directions to the Agent to act, under the Agreements. Throughout the bankruptcy, the Lender

Defendants kept Plaintiffs in the dark about their actions. Except as disclosed in the parties’

court filings, Plaintiffs did not know what the Lender Defendants or the Agent were doing on

their behalf. Plaintiffs did not know that the Lender Defendants were violating the Agreements

and were exceeding the authority granted to them under the Agreements.

       33.     In arranging their DIP financing proposal, the Lender Defendants teamed up with

Tacit. As part of this arrangement, the Lender Defendants and Tacit formed NewCo in order to

purchase the assets and operations of the Debtors. The Lender Defendants arranged to have an

affiliate of Tacit provide $32 million in DIP financing to fund the Debtors’ bankruptcy case,

including an auction process for the sale of the Debtors’ assets and operations. The DIP

financing was conditioned on Newco being the “stalking horse bid” in the auction, wherein

NewCo would credit bid $80 million of the Syndicate Lenders’ secured loans to the Debtors as

part of its purchase price.

       34.     The Lender Defendants believed that they had an agreement with Tacit and

NewCo relating to the funding of NewCo and the recoveries to be received by the Syndicate

Lenders. Under that presumed agreement, in exchange for contributing the $80 million secured

loan amount to the purchase of the Debtors’ assets and operations, (i) the Syndicate Lenders

would receive 20% of the equity of Newco; (ii) NewCo would issue new debt to the Syndicate

Lenders in the amount of at least $35 million; and (iii) Tacit would contribute $47.5 million in

cash to NewCo to make it a viable, go forward entity. This presumed agreement was illusory, as

the Lender Defendants failed to obtain any binding and enforceable commitments from Tacit or

NewCo regarding the new debt instruments or the $47.5 million capital infusion in NewCo.


                                               10
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 11 of 19


       35.     The Debtors and NewCo did, however, enter into an Asset Purchase Agreement

pursuant to which NewCo agreed to credit bid the $80 million of secured loans as part of the

purchase price for the Debtors’ assets and operations.         The Lender Defendants directly

participated in the negotiations of the Asset Purchase Agreement and wrongfully committed the

Syndicate Lenders to this credit bid without authorization under the Agreements. No other offers

were received for the Debtors’ assets, and thus the auction was canceled and NewCo was

declared the successful bidder.

       36.     The Bankruptcy Court held a hearing on November 3, 2020 at which it approved

the sale of the Debtors’ assets and operations to NewCo pursuant to the Asset Purchase

Agreement. In paragraph X of the order approving the sale (“Sale Order”), the Bankruptcy

Court held:

       NewCo is a Delaware corporation that was formed on behalf of the Prepetition Lenders
       … and New Town Sports Holdings, LLC (“Sponsor”), and upon the Closing Date will be
       owned by the Prepetition Lenders and Sponsor, in accordance with the terms of the Asset
       Purchase Agreement. Pursuant to the terms of the Asset Purchase Agreement and [the
       Court’s order on the DIP, the (“DIP Order”)], the Prepetition Lenders are secured
       creditors of the Debtors, holding allowed Claims … secured by valid, binding, perfected,
       and enforceable first-priority security interests in and liens against each of the Debtors,
       their estates and the property of their estates of which $80,000,000.00 of such … will be
       credit bid in connection with the Sale [the “Credit Bid Consideration”]…. The
       Prepetition Agent (as defined in the DIP Order), on behalf of the Prepetition Lenders, has
       the right under section 363(k) of the Bankruptcy Code and is authorized by this Court
       pursuant to the Bid Procedures Order and this Sale Order, to credit bid the Credit Bid
       Consideration. Pursuant to the Asset Purchase Agreement, the Buyers agreed to provide,
       as consideration for the Acquired Assets, the Purchase Price, which includes, among
       other things, the Credit Bid Consideration.

       37.     The Sale Order approved the sale of the Debtors’ assets and operations to NewCo

pursuant to the Asset Purchase Agreement and finalized the $80 million credit bid of the secured

loans as part of NewCo’s purchase price for the sale.

       38.     Thereafter, Tacit backed out of its alleged promises to contribute $47.5 of capital

to NewCo and for NewCo to issue new debt instruments to the Syndicate Lenders. Instead, two


                                               11
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 12 of 19


other entities stepped in for Tacit and committed only $5 million of capital to NewCo in order to

finance the sale transaction with the Debtors. Realizing the gravity of the situation that they had

created, the Lender Defendants filed their Emergency Sale Motion to try to stop the credit bid of

the secured loans and the sale of the Debtors’ assets to NewCo.

       39.     In the Emergency Sale Motion, the Lender Defendants admitted that, “[a]s part of

the Sale, the Ad Hoc Term Lender Group [i.e., the Lender Defendants] agreed that its prepetition

debt could be used as currency in the sale process.” At the same time, citing Section 7.1 of the

Security Agreement, the Lender Defendants admitted that they were not authorized to credit bid

the loans to NewCo and the Debtors.

       40.     The Lender Defendants also argued that “Tacit agreed in the initial global deal to

capitalize the Buyer with a cash contribution of $47.5 million to ensure its viability as a go-

forward entity,” and that “the parties explicitly agreed on the steps necessary to effectuate the

Sale transaction, including that [NewCo] would acquire $80 million in loans from the Prepetition

Lenders in exchange for equity in the ultimate parent of [NewCo] and newly issued takeback

debt.” However, the only support for this alleged “explicit agree[ment]” on the issuance of

takeback debt was an email exchange between the parties referencing bracketed numbers.

       41.     The Lender Defendants made clear in the Emergency Sale Motion that their

actions had created a disastrous result for the Syndicate Lenders. As the Lender Defendants

stated, “the outcome of the Sale closing … will foreclose any recovery by the Prepetition

Lenders and facilitate the establishment of an uncapitalized [NewCo].” The Lender Defendants

also admitted that they had caused “an exchange of their entire prepetition loan in exchange for

zero recovery.”

       42.     The Debtors opposed the Emergency Sale Motion and showed how the Lender

Defendants had been actively involved in all aspects of the DIP Financing, sale process, and


                                                12
          Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 13 of 19


Asset Purchase Agreement, and had committed the Syndicate Lenders to the credit bid at every

step. At the same time, the parties’ filings established that the Agent was absent from the

process and never objected to any aspect of what the Lender Defendants were doing, including

the commitments by the Lender Defendants in the public bankruptcy filings to credit bid the

loans.

         43.     As the Lender Defendants concede in their Emergency Sale Motion, the Lender

Defendants were not authorized to make the credit bid. But that is exactly what the Lender

Defendants did and the Agent did nothing about it despite being on notice of it.

         44.     The Bankruptcy Court conducted a hearing on the Emergency Sale Motion and

held:

         I think that the sale order makes it clear that the preliminaries, i.e. the transfer of the right
         to credit bid, have already occurred and we’re not awaiting that happening. I think it’s
         actually quite reasonable to reach the resolution that this happened at the APA.… [A]nd
         to the extent that it didn’t already occur pursuant to some sort of documents being
         exchanged among the parties I deemed it as a matter of law and to the extent I have to
         exercise equitable power here it did occur. So, I am finding that [NewCo] has the
         authority to credit bid. You can go to closing and [NewCo] can credit bid the debt. I
         think that is consistent with the documents. It’s certainly consistent with the course of
         dealing.

         45.     After the hearing, the Bankruptcy Court entered its order denying the Emergency

Sale Motion “for the reasons set forth on the record; and (ii) pursuant to paragraph X of the Sale

Order, the Prepetition Agent, on behalf of the Prepetition Lenders, has transferred the right to

credit bid the Credit Bid Consideration to [NewCo], and [NewCo] is authorized to contribute the

Credit Bid Consideration at closing of the sale.”           In other words, the Lender Defendants

committed the Agent to credit bid the loans, and even though the Agent was aware of this and

knew that it did not in fact do so, the Agent took no action to stop the Lender Defendants and

protect the Syndicate Lenders.

         46.     As authorized by the Bankruptcy Court’s order, NewCo “paid” $80 million of the


                                                    13
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 14 of 19


secured loans as part of its purchase price and the sale transaction closed on November 30, 2020.

In return, each of the Syndicate Lenders received only the right to obtain their pro rata portion of

20% of the equity of NewCo, a severely undercapitalized health club operator fighting to survive

in a pandemic environment and requiring significant capitalization. By December 29, 2020,

according to NewCo, Plaintiffs’ share of the value of the equity that could be obtained in NewCo

was only approximately $45,000. Thus, $80 million in secured debt owing by the Borrower to

Plaintiffs became virtually worthless and unrecoverable as a result of Defendants’ breaches of

the Agreements. Plaintiffs seek by this complaint to hold the Defendants accountable for these

breaches and the resulting damages to Plaintiffs.

II.     First Cause of Action – Breach of Section 12.10 of the Credit Agreement and Section
        7.1 of the Security Agreement by the Lender Defendants

        47.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 46

of this complaint as if fully set forth herein.

        48.     The Agreements constitute valid and enforceable contracts between and among

Plaintiffs, the Lender Defendants, and the Agent.

        49.     Plaintiffs have performed all obligations required of them under the Agreements.

        50.     Section 12.10 of the Credit Agreement authorizes the Lender Defendants, as the

Required Lenders, to take certain limited actions that are in accordance with the Agreements

that bind the Syndicate Lenders. Specifically, Section 12.10(a) states (emphasis added):

        Each Lender hereby agrees … except as otherwise set forth herein, any action
        taken by the Required Lenders … or the Collateral Agent (at the direction of the
        Required Lenders …) in accordance with the provisions of this Agreement or
        the Security Documents, and the exercise by the Required Lenders … or the
        Collateral Agent (at the direction of the Required Lenders …) of the powers set
        forth herein or therein, together with such other powers as are reasonably
        incidental thereto, shall be authorized and binding upon all of the Lenders.

        51.     Section 7.1 of the Security Agreement grants exclusive authority to the Agent, in

its capacity as collateral agent, to enforce and realize upon the Syndicated Lenders’ security.

                                                  14
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 15 of 19


Specifically, Section 7.1 provides (emphasis added):

        By accepting the benefits of this Agreement and each other Security Document,
        the Secured Creditors [i.e., Syndicate Lenders] expressly acknowledge and agree
        that this Agreement and each other Security Document may be enforced only by
        the action of the Collateral Agent acting upon the instructions of the
        Required Secured Creditors [i.e., Required Lenders] and that no other Secured
        Creditor [i.e., Syndicate Lender] shall have the right individually to seek to
        enforce or to enforce this Agreement or to realize upon the security to be granted
        hereby …

        52.     As detailed at length in the preceding paragraphs, each of the Lender Defendants

acting in a collective manner breached these provisions of the Agreements.             The Lender

Defendants did not have the authority to transfer and/or credit bid, or commit the Agent to

transfer and/or credit bid, any loan amounts to NewCo, the Debtors, or any other person.

        53.     As a result of these breaches, the Plaintiffs have lost tens of millions of dollars.

Specifically, the Lender Defendants extinguished the Syndicate Lenders’, including Plaintiffs’,

$80 million secured loan repayment and collateral rights in exchange for the right to obtain

minority equity in a woefully undercapitalized NewCo. This minority equity for Plaintiffs was

worth a mere $45,000 as of December 29, 2020. As the Lender Defendants admitted, their

conduct “foreclose[d] any recovery by the [Syndicate Lenders]” and caused “an exchange of

their entire prepetition loan in exchange for zero recovery.” The damages suffered by the

Plaintiffs due to the breaches of the Agreements by each of the Lender Defendants will be

proven at trial of this matter.

III.    Second Cause of Action – Breach of Sections 12.02 and 12.10 of the Credit
        Agreement and Section 7.1 of the Security Agreement by the Agent

        54.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 53

of this complaint as if fully set forth herein.

        55.     The Agreements constitute valid and enforceable contracts between and among

Plaintiffs, the Lender Defendants, and the Agent.


                                                  15
           Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 16 of 19


          56.    Plaintiffs have performed all obligations required of them under the Agreements.

          57.    Section 12.10 of the Credit Agreement authorizes the Agent, at the direction of

the Required Lenders, to take certain limited actions that are in accordance with the

Agreements that bind the Syndicate Lenders. Specifically, Section 12.10(a) states (emphasis

added):

          Each Lender hereby agrees … except as otherwise set forth herein, any action
          taken by the Required Lenders … or the Collateral Agent (at the direction of the
          Required Lenders …) in accordance with the provisions of this Agreement or
          the Security Documents, and the exercise by the Required Lenders … or the
          Collateral Agent (at the direction of the Required Lenders …) of the powers set
          forth herein or therein, together with such other powers as are reasonably
          incidental thereto, shall be authorized and binding upon all of the Lenders.

          58.    Section 7.1 of the Security Agreement grants exclusive authority to the Agent, in

its capacity as collateral agent, to enforce and realize up the Syndicated Lenders’ security.

Specifically, Section 7.1 provides (emphasis added):

          By accepting the benefits of this Agreement and each other Security Document,
          the Secured Creditors [i.e., Syndicate Lenders] expressly acknowledge and agree
          that this Agreement and each other Security Document may be enforced only by
          the action of the Collateral Agent acting upon the instructions of the
          Required Secured Creditors [i.e., Required Lenders] and that no other Secured
          Creditor [i.e., Syndicate Lender] shall have the right individually to seek to
          enforce or to enforce this Agreement or to realize upon the security to be granted
          hereby …

          59.    Section 12.02(a) of the Credit Agreement provides that the Administrative Agent

shall have the duties set forth in the Agreements and shall be liable for “any action taken or

omitted by it … caused by its … gross negligence or willful misconduct.” Similarly, Section

12.10(c) provides that the “Collateral Agent shall have no duty or liability whatsoever to the

[Syndicate] Lenders, except for its gross negligence, willful misconduct or material breach (as

determined by a court of competent jurisdiction in a final and non-appealable decision).”

          60.    The Agent breached these provisions by allowing the Lender Defendants to

exceed their authority by transferring the secured loans to NewCo and the Debtors, resulting in

                                                 16
           Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 17 of 19


the Bankruptcy Court holding that the Agent transferred Syndicate Lenders’ secured loans on

behalf of the Lender Defendants. Despite being on notice, the Agent did not act to stop the

Lender Defendants from breaching the Agreements or prevent the Bankruptcy Court from

reaching this conclusion. By standing by and doing nothing to prevent the transfer of the

Syndicate Lenders’ secured loans, the Agent was grossly negligent and materially breached the

agreements.

        61.     In the alternative, if it is determined that the Agent, whether as a matter of law or

fact, itself transferred the secured loans to NewCo and the Debtors (rather than the Lender

Defendants), then the Agent breached Sections 12.02 and 12.10 of the Credit Agreement.

Specifically, the Agent was grossly negligent and materially breached the Agreements by

transferring the Syndicate Lenders’ valuable secured loans to NewCo in exchange for virtually

nothing.

        62.     As a result of these breaches, the Plaintiffs have lost tens of millions of dollars.

Specifically, the Syndicate Lenders’, including Plaintiffs’, $80 million secured loan repayment

and collateral rights were extinguished in exchange for the right to obtain minority equity in a

woefully undercapitalized NewCo.         This minority equity was worth a mere $45,000 as of

December 29, 2020. As the Lender Defendants admitted, this “foreclose[d] any recovery by the

[Syndicate Lenders]” and caused “an exchange of their entire prepetition loan in exchange for

zero recovery.” The damages suffered by the Plaintiffs due to the breaches of the Agreements by

the Agent will be proven at trial of this matter.

IV.     Third Cause of Action – Breach of the Section 13.12 Credit Agreement by All
        Defendants

        63.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 62

of this complaint as if fully set forth herein.

        64.     The Agreements constitute valid and enforceable contracts between and among
                                                    17
         Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 18 of 19


Plaintiffs, the Lender Defendants, and the Agent.

       65.     Plaintiffs have performed all obligations required of them under the Agreements.

       66.     Section 13.12(a) of the Credit Agreement provides that there may not be any

“change, waiver, discharge or termination” to the Agreements “without the consent of each

Lender” that “release all or substantially all of the Collateral (except as expressly provided in

the Credit Documents) under all the Security Documents.”

       67.     The Lender Defendants, and alternatively the Agent, breached this provision by

transferring $80 million in loan amount to NewCo and the Debtors without the consent of

Plaintiffs. By transferring this loan amount to NewCo and the Debtors, the Lender Defendants,

and alternatively the Agent, effectively amended the Credit Agreement to release the Syndicate

Lenders’ collateral, to which the Plaintiffs never consented.

       68.     Accordingly, the Lender Defendants, and alternatively the Agent, breached

Section 13.12 of the Credit Agreement by releasing the collateral without Plaintiffs’ consent.

       69.     As a result of these breaches, the Plaintiffs have lost tens of millions of dollars.

Specifically, the Syndicate Lenders’, including Plaintiffs’, $80 million secured loan repayment

and collateral rights were extinguished in exchange for the right to obtain minority equity in a

woefully undercapitalized NewCo.       This minority equity was worth a mere $45,000 as of

December 29, 2020. As the Lender Defendants admitted, this “foreclose[d] any recovery by the

[Syndicate Lenders]” and caused “an exchange of their entire prepetition loan in exchange for

zero recovery.” The damages suffered by the Plaintiffs due to the breaches of the Agreements by

each of the Lender Defendants, and alternatively the Agent, will be proven at trial of this matter.

V.     Prayer for Relief

       70.     Plaintiffs respectfully request judgment against Defendants, granting Plaintiffs the

following relief:


                                                18
     Case 1:21-cv-04690-ALC Document 1 Filed 05/25/21 Page 19 of 19


i.         Actual, compensatory, and consequential damages in an amount to be proven;

ii.        Pre-judgment and post-judgment interest;

iii.       Reasonable attorneys’ fees, costs, and expenses incurred in this action; and

iv.        Any other and further relief as the Court deems just, proper, or equitable under the
           circumstances.

                             DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury of all issues so triable.


Dated: New York, New York
       May 25, 2021

                                                   MCKOOL SMITH, P.C.

                                                   By: /s/ Kyle A. Lonergan
                                                   Kyle A. Lonergan
                                                   (klonergan@mckoolsmith.com)
                                                   James H. Smith
                                                   (jsmith@mckoolsmith.com)
                                                   One Manhattan West, 50th Floor
                                                   395 9th Avenue
                                                   New York, NY 10001
                                                   Telephone: (212) 402-9400
                                                   Facsimile: (212) 402-9444

                                                   John Sparacino (to be admitted pro hac vice)
                                                   (jsparacino@mckoolsmith.com)
                                                   600 Travis St # 7000
                                                   Houston, TX 77002
                                                   Telephone: (713) 485-7300
                                                   Facsimile: (713) 485-7344




                                              19
